—In a matrimonial action, the defendant husband appeals from a judgment of the Supreme Court, Queens County, dated October 10, 1975, which, inter alia, granted the plaintiff wife a divorce on the ground of his cruel and inhuman treatment of her and awarded her custody of the infant issue of the marriage. Judgment affirmed, without costs or disbursements. The *969evidence was sufficient to support the granting of a divorce to plaintiff on the ground of defendant’s cruel and inhuman treatment. In addition, the stipulation entered into at the trial, whereby defendant agreed, inter alia, to release to plaintiff the funds in the joint account at the Dry Dock Savings Bank, is binding and strictly enforceable (see, e.g., Yonkers Fur Dressing Co. v Royal Ins. Co., 247 NY 435). Defendant has made no claim of fraud, duress, mistake or overreaching conduct on the part of plaintiff. Also, the award of a counsel fee to plaintiff was not an abuse of the court’s discretion, in view of the financial condition of the parties. Hopkins, Acting P. J., Martuscello, Damiani and Titone, JJ., concur.